DETAILED ACTION
This action is in response to the Amendment dated 15 April 2021.  Claims 1, 11 and 20 are amended.  No claims have been added or cancelled.  Claims 1-7, 9-16, and 18-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(a)/first paragraph rejection of claims 1, 11, 20 and their respective dependent claims is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11 and 20 recite the limitation “the at least one area of interest.”  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims are rejected for incorporating the deficiencies of their respective independent claims.  Examiner suggests that this be amended as the other occurrences of the phrase have been to “the screen position.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshkava et al. (US 10,504,342 B1) in view of Levesque et al. (US 2015/0316985 A1).

As for independent claim 1, Khoshkava teaches a method comprising:
determining, using a processor, a screen position for a virtual object displayed on a display screen of an information handling device [(e.g. see Khoshkava col 10 lines 47-52, col  14 lines 3-14 and Figs. 5A-C and 6) ”FIGS. 5A-5C illustrate target locations 400 for haptic effects on the display screen 106 in accordance with embodiments hereof. Each of FIGS. 5A-5C show the display screen 106 with a plurality of haptic actuators 105 located in the non-viewing area 110 of the display screen 106, with a target location(s) 400 in the respective viewing area 111 … with multiple fixed target location(s) 520 in the viewing area 111. The haptically enabled display device 550 may further include any or all features described with respect to the haptically enabled display device 100. The fixed target locations 520 are fixed locations on the display screen 506. The processor 108 is configured to activate the haptic actuators 105 to cause localized haptic effects at one or more of the fixed target locations 520. The fixed target ].
identifying a haptic source corresponding to the virtual object, wherein the haptic source is not physically positioned at the screen position associated with the virtual object [(e.g. see Khoshkava col 13 lines 3-11, col 16 lines 36-39) ”In accordance with embodiments hereof, the target locations 400 may be remote from each of the plurality of haptic actuators 105 that are activated to cause the localized haptic effects associated with each target location 400. As shown in FIGS. 5A-5C, each of the target locations 400 is located away from the plurality of haptic actuators 105. The target locations 400 are located such that they are not directly above any of the plurality of haptic actuators 105 that cause the localized haptic effect within the target location 400 … In an operation 902, process 900 includes selecting, by the processor, one or more haptic actuators from the plurality of haptic actuators secured to the display screen in the non-viewing area”].
directing, based on the identifying, the haptic source to produce a standing wave pattern at the screen position at a predetermined frequency [(e.g. see Khoshkava col 1 lines 47-54, col 12 lines 50-52, col 16 lines 47-67, col 17 lines 10-14) ”the haptic actuators can operate more efficiently than in conventional techniques, by providing the haptic effects ].
identifying another haptic source associated with the another screen position [(e.g. see Khoshkava col 13 lines 3-11, col 16 lines 36-39 and Fig. 5C) ”In accordance with embodiments hereof, the target locations 400 may be remote from each of the plurality of haptic actuators 105 that are activated to cause the localized haptic effects associated with each target location 400. As shown in FIGS. 5A-5C, each of the target locations 400 is located away from the plurality of haptic actuators 105. The target locations 400 are located such that they are not directly above any of the plurality of haptic actuators 105 that cause the localized haptic effect within the target location 400 … In an operation 902, process 900 includes selecting, by the processor, one or more haptic actuators ].
directing the another haptic source to produce the standing wave pattern at the another screen position at the specific frequency [(e.g. see Khoshkava col 1 lines 47-54, col 12 lines 50-52, 62-66, col 16 lines 47-67, col 17 lines 10-14 and Fig. 5C) ”The processor 108 is further configured to determine the haptic control signals to activate the haptic actuators 105 to move a target location 400. The processor 108 may dynamically adjust the haptic control signals to cause the target location 400 to move across the display screen 106 … the haptic actuators can operate more efficiently than in conventional techniques, by providing the haptic effects only at specific locations … the haptic actuators can deliver the haptic effects selectively and only to areas of the display device where experience of the haptic effect is desired … In an operation 908, process 900 includes causing, by one or more of the haptic actuators, the localized haptic effect at the target location … The processor 108 is further configured to determine the haptic control signals to activate the haptic actuators 105 to provide localized haptic effects having specific characteristics. Specific characteristics may include magnitude, frequency, and size of the localized haptic effect … In an operation 904, process 900 includes ].

Khoshkava does not specifically teach wherein the predetermined frequency is based upon a type of virtual object associated with the at least one area of interest or receiving an indication to relocate the virtual object to another screen position on the display screen.  However, in the same field of invention, Levesque teaches:
wherein the predetermined frequency is based upon a type of virtual object associated with the at least one area of interest [(e.g. see Levesque paragraphs 0043, 0083, 0084) ”different haptic effects may be selected based on the location of a touch in order to simulate the presence of a virtual object (e.g., a virtual piece of furniture, automobile, animal, cartoon character, button, lever, logo, or person) on the display 134. Further, in some embodiments, haptic effect determination module 126 may comprise code that determines, based on the size, color, location, movement, and/or other characteristics of a virtual object, a haptic effect to output and code that selects one or more haptic effects to provide in order to simulate the effect. For example, haptic effects may be selected based on the color of a virtual object (e.g., a strong vibration if the virtual object is red, and a weaker vibration if the virtual object is green) … users may have "haptic profiles" wherein a user can determine and save in memory 104 a "profile" of the haptic effects the user would like associated with particular events. For example, in one embodiment, a user can select from a list of available ].
receiving an indication to relocate the virtual object to another screen position on the display screen [(e.g. see Levesque paragraphs 0044, 0060 and Fig. 6 numerals 604, 610, 612) ”In some embodiments, computing device 301 may output a haptic effect based on the virtual object 304 and/or the occurrence of an event. In some embodiments, the haptic effect may be based on the movement, color, location, orientation, scale, or presence of the virtual object 304 … haptic effect determination module 126 may determine a haptic effect based on events. An event, as used herein, is any interaction, action, collision, or other event which occurs during operation of the device which can potentially comprise an associated haptic effect. In some embodiments, an event may comprise … movement of a virtual object (e.g., moving or bouncing of a virtual object)”].
Therefore, considering the teachings of Khoshkava and Levesque, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the predetermined frequency is based upon a type of virtual object associated with the at least one area of interest or receiving an indication to relocate the virtual object to another screen position on the display screen, as taught by Levesque, to the teachings of Khoshkava because providing haptic feedback as users interact with a virtual object allows the user to more realistically perceive aspects 

As for dependent claim 2, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the at least one area of interest corresponds to a predetermined portion of the display screen [(e.g. see Khoshkava col 10 lines 47-53, col 14 lines 12-25 and Figs. 5A-C and 6) ”FIGS. 5A-5C illustrate target locations 400 for haptic effects on the display screen 106 in accordance with embodiments hereof. Each of FIGS. 5A-5C show the display screen 106 with a plurality of haptic actuators 105 located in the non-viewing area 110 of the display screen 106, with a target location(s) 400 in the respective viewing area 111. The processor 108 is configured to activate one or more of the haptic actuators 105 to cause a localized haptic effect at the target location 400 in the viewing area 111 of the display screen 106 … The fixed target locations 520 may correspond to locations on the display screen 506 that represent user interaction points, discrete soft buttons, and/or other points on the screen that are frequently accessed by a user, such as the "menu," "home," and "back," soft-buttons in the Android.RTM. user interface. In embodiments, memory unit 120 may store a library of pre-programmed haptic ].

As for dependent claim 3, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the at least one area of interest corresponds to at least one characteristic of an application [(e.g. see Khoshkava col 14 lines 12-25 and Fig. 6) ”The fixed target locations 520 may correspond to locations on the display screen 506 that represent user interaction points, discrete soft buttons, and/or other points on the screen that are frequently accessed by a user, such as the "menu," "home," and "back," soft-buttons in the Android.RTM. user interface. In embodiments, memory unit 120 may store a library of pre-programmed haptic control signals. Each of the pre-programmed haptic control signals may be configured to activate the haptic actuators 105 to cause a standing wave interference pattern for causing one or more haptic effects at the fixed target locations 520”].

claim 4, Khoshkava and Levesque teach the method as described in claim 3 and Khoshkava further teaches:
wherein the at least one characteristic comprises at least one input object selected from the group consisting of a button, a keypad, an input field, an icon, and an application border [(e.g. see Khoshkava col 14 lines 11-15 and Fig. 6) ”The fixed target locations 520 may correspond to locations on the display screen 506 that represent user interaction points, discrete soft buttons”].  This limitation is interpreted as Markush group language which requires only one of the recited list of alternatives.

As for dependent claim 5, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the determining the at least one area of interest comprises identifying an input location of an input object [(e.g. see Khoshkava col 3 lines 52-61, col 12 lines 55-61) ”the system may offer unique haptic experiences. For example, the system may provide multiple localized haptic effects to correspond to a user's multi-contact touch with a device touchscreen. The multiple localized haptic effects may differ, e.g., a user may feel a stronger or different haptic effect with each finger that contacts the touchscreen. Multiple localized haptic effects may be used to efficiently communicate haptic feedback to a user in ways that are not possible through activation of the ].

As for dependent claim 6, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the at least one haptic source comprises at least one of a vibrator and a dampener [(e.g. see Khoshkava col 5 line 60 – col 6 line 9) ”The haptically enabled display device 100 includes a plurality of haptic actuators 105 secured to the display screen 106. The haptic actuators 105 may include any suitable actuator known in the art. For example, the haptic actuators 105 may include thin film actuators, such as macro-fiber composite (MFC) actuators, piezoelectric material actuators, smart material actuators, electro-polymer actuators, and others. The haptic actuators 105 may further include inertial or kinesthetic haptic actuators, eccentric rotating mass ("ERM") haptic actuators in which an eccentric mass is moved by a motor, linear resonant haptic actuators ("LRAs") in which a mass attached to a spring is driven back and ].

As for dependent claim 7, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the at least one haptic source is dynamically identified based upon the at least one area of interest [(e.g. see Khoshkava col 11 line 65 – col 12 line 6, col 16 lines 36-46 and Fig. 11 numeral 902) ”the processor 108 is configured to select one or more haptic actuators 105 from among the plurality of haptic actuators 105 for activation. The processor 108 may select just one haptic actuator 105 and/or may select any number of available haptic actuators 105. Subsequent to selection of the haptic actuator(s) 105, the processor is configured to output the haptic control signal to the haptic actuators 105 to cause the localized haptic effect at the target location 105 … In an operation 902, process 900 includes selecting, by the processor, one or more haptic actuators from the plurality of haptic actuators secured to the display screen in the non-viewing area. To establish the standing wave interference pattern for causing the localized haptic effects, the processor may first select the haptic actuators to be activated. Due to the different locations of the various haptic actuators, standing wave patterns associated with each may vary. The ].

As for dependent claim 9, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the at least one area of interest comprises a plurality of areas of interest and wherein the standing wave pattern comprises a multitude of standing wave patterns, wherein each of the multitude of standing wave patterns exist simultaneously and correspond to one of the plurality of areas of interest [(e.g. see Khoshkava col 3 lines 52-61, col 12 lines 55-61) ”the system may offer unique haptic experiences. For example, the system may provide multiple localized haptic effects to correspond to a user's multi-contact touch with a device touchscreen. The multiple localized haptic effects may differ, e.g., a user may feel a stronger or different haptic effect with each finger that contacts the touchscreen. Multiple localized haptic effects may be used to efficiently communicate haptic feedback to a user in ways that are not possible through activation of the entirety of the device touchscreen … a user may touch the display screen 106 in two places, and a localized haptic effect may be delivered to the user in a target location 400 corresponding to each ].

As for dependent claim 10, Khoshkava and Levesque teach the method as described in claim 1 and Khoshkava further teaches:
wherein the directing comprises directing the at least one haptic source to produce the standing wave pattern when an input object is detected within a predetermined proximity of the display screen [(e.g. see Khoshkava col 3 lines 52-61, col 12 lines 55-61) ”the system may offer unique haptic experiences. For example, the system may provide multiple localized haptic effects to correspond to a user's multi-contact touch with a device touchscreen. The multiple localized haptic effects may differ, e.g., a user may feel a stronger or different haptic effect with each finger that contacts the touchscreen. Multiple localized haptic effects may be used to efficiently communicate haptic feedback to a user in ways that are not possible through activation of the entirety of the device touchscreen … a user may touch the display screen 106 in two places, and a localized haptic effect may be delivered to the user in a target location 400 corresponding to each of the two places. Each of the two localized haptic effects may have different specific characteristics”].  Examiner notes that the user must be 

As for independent claim 11, Khoshkava and Levesque teach a device.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 12, Khoshkava and Levesque teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Khoshkava and Levesque teach the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 14, Khoshkava and Levesque teach the method as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 15, Khoshkava and Levesque teach the method as described in claim 11; further, claim 15 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

claim 16, Khoshkava and Levesque teach the method as described in claim 11; further, claim 16 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 18, Khoshkava and Levesque teach the method as described in claim 11; further, claim 18 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

As for dependent claim 19, Khoshkava and Levesque teach the method as described in claim 11; further, claim 19 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for independent claim 20, Khoshkava and Levesque teach a product.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Response to Arguments
Applicant's arguments, filed 15 April 2021, have been fully considered but they are not persuasive.

Applicant argues that [“the teachings of the combined references are readily distinguishable from the claimed limitations as currently amended” (Page 9).].

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2014/0340316 A1 issued to Gu et al. on 20 November 2014.  The subject matter disclosed therein is pertinent to that of claims 1-7, 9-16, and 18-20 (e.g. haptic feedback when moving objects on a touch screen).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174